IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                                     FILED
                             Nos. 05-10922 & 05-10923      U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                              Non-Argument Calendar             November 29, 2005
                            ________________________          THOMAS K. KAHN
                                                                    CLERK
          D.C. Docket Nos. 03-60170-CR-WPD & 03-60194-CR-WPD

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

DEMETRIUS SEARS,
a.k.a. Marcus A. Jackson,
a.k.a. Michael P. Rogers,
a.k.a. Adonis Ramos,
                                                         Defendant-Appellant.

                         __________________________

               Appeals from the United States District Court for the
                          Southern District of Florida
                         _________________________
                              (November 29, 2005)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

      Joel D. Robrish, counsel for Demetrius Sears in these direct criminal

appeals, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Sears’s convictions and

sentences are AFFIRMED.




                                         2